DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.   Applicants’ response and amendment   of 10/1/2021are acknowledged. Claims 22, 31 and 40 have been amended.  
Status of Claims
3.      Claims 22, 24-28, 30-33 and 40-42   are pending in this application. Claims 22, 31 and 40 have been amended. Claims 1-21, 23 29 and 34-39 have canceled by previous amendments. 
Rejection Withdrawn
Claim Rejections - 35 USC § 103
.
4.      Rejection of claims 22-38, 30-33 and 40-41 under 35 U.S.C. 103 as being un-patentable over Blanchard et al.  (AU201340793 B2) and  Prioult et al. (Clinical and Diagnostic Laboratory Bacteriology, vol.10, no.5 pp. 787-792, Sept 2003) in view of Prescott et al., (Journal of Allergy and Immunology, vol.120, issue 2, pp.255-262, 2007). and Knippels et al., (US 2013/0136769A1) is withdraw in view of applicants’ response and data presented claiming unexpected response. .
Rejection Maintained
Claim Rejections - 35 USC § 112
5.     Rejection of claim 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is maintained.
Note: Applicants’ argument in regard to rejection of claim 42 has been noted. Applicants argue:
   “Claim 42 stands rejected under 35 U.S.C. § 112(a) for allegedly lacking proper description for “MTCC 5856.” However, claim 42 does not recite this presumptive cell line. Withdrawal and/or clarification of the rejection is respectfully solicited.”

       Claim 42 recites:  The method according to claim 22, wherein the Bifidobacterium breve is selected from the group consisting of B. breve Bb-03 (Rhodia/Danisco), B. breve M-16V (Morinaga), B. breve ROO70 (Institute Rosell, Lallemand), B. breve BRO3 (Probiotical), B. breve BR92) (Cell Biotech), DSM 20091, LMG 11613, YIT4065, FERM BP- 6223 and CNCM I-2219.
       The specification lacks complete deposit information for the deposit of the above bacteria, it is not clear that strains possessing the identical properties of these organisms  are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the organisms listed on claim 42, a suitable deposit for patent purposes, evidence of public availability of the organisms listed on claim 42, strains or evidence of the reproducibility without undue experimentation is required.
	If the deposits have been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:

	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice. 
Double Patenting
6.    The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.    Claims 22, 24-28, 30-33 and 40-42  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 31-44  of co-pending Application No. 17051509. Although the claims are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to 
a method for inducing oral tolerance, and/or treating, or reducing the risk of allergy in a subject, comprising administering to the subject a composition comprising a probiotic from the genus Bifidobacteria, Lactobacillus, or Streptococcus, and (ii)  2 to 10 distinct beta-lactoglobulin-derived peptides. 
This is a provisional non=statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.    Claims 22, 24-28, 30-33 and 40-42  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 30-41  of co-pending 
a method for inducing oral tolerance, and/or treating, or reducing the risk of allergy in a subject, comprising administering to the subject a composition comprising a probiotic from the genus Bifidobacteria, Lactobacillus, or Streptococcus, and (ii)  2 to 10 distinct beta-lactoglobulin-derived peptides. 
This is a provisional non=statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.    No claims are allowed.
10.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        January 9, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645